DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 31-50 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 17/006,227 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  Independent claims 31, 39, and 45 of the instant application are similar in scope and are based on the “same invention” as claims 1 and 7 of the copending application.
16/734,863
17/006,227
31. (New) An apparatus, comprising:	
1. An apparatus, comprising:
a memory; and
a memory; and
logic, at least a portion of which is comprised in circuitry coupled to the memory, the logic to:
logic, at least a portion of which is comprised in circuitry coupled to the memory, the logic to:
identify first data corresponding to motion of a first computing device, the first data captured by a second computing device;
identify first data corresponding to motion of a first computing device, the first data captured by a second computing device;
identify second data corresponding to motion of the first computing device, the second data captured by the first computing device;
identify second data corresponding to motion of the first computing device, the second data captured by the first computing device;
determine the first data corresponds to a gesture signature based on a first gesture model associated with the gesture signature;
determine the first data corresponds to a gesture signature based on a first gesture model associated with the gesture signature;
determine the second data corresponds to the gesture signature based on a second gesture model associated with the gesture signature; and
determine the second data corresponds to the gesture signature based on a second gesture model associated with the gesture signature; and
initiate establishment of a wireless connection between the first computing 



Allowable Subject Matter
Claims 31-50 are considered allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 31, 39 and 45, similarly disclose “identify first data corresponding to motion of a first computing device, the first data captured by a second computing device; identify second data corresponding to motion of the first computing device, the second data captured by the first computing device; determine the first data corresponds to a gesture signature based on a first gesture model associated with the gesture signature; determine the second data corresponds to the gesture signature based on a second gesture model associated with the gesture signature; and initiate establishment of a wireless connection between the first computing device and the second computing device based on determination the first data and the second data correspond to the gesture signature,” which is not found in the prior art.
U.S. Publication No. 2010/0302378 to Marks, discloses a gaming system that uses an optical sensor of a host device and an inertial sensor of a remote controller for game control (Fig. 4, 6).  It does not disclose establishing a wireless connection based upon those sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/Examiner, Art Unit 2626